The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the time
and date indicated, which may be materially different from its entry on the record.




                                             Entered pursuant to Administrative Order No. 16-02,
                                             Teresa D. Underwood, Clerk of Court

                                             By: __________________________
                                                 /s/ Anita Pribula
                                                 Deputy Clerk

   Dated: 02:17 PM May 9, 2019



                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  CANTON DIVISION

 In Re:                                             Case No. 19-60178-rk

 Timothy C. Hawk, Jr.
                                                    Chapter 7
 Rachel D. Hawk

                      Debtors                       Judge Russ Kendig

                                                    ORDER GRANTING AMENDED
                                                    MOTION OF HONDA LEASE TRUST
                                                    FOR RELIEF FROM STAY (Doc. 20                 )

                                                    2015 HONDA CIVIC VIN:
                                                    2HGFB2F58FH563340

          This matter came before the Court on the Amended Motion for Relief from Stay (the

"Motion") filed by Honda Lease Trust ("Movant") at Docket No. 20        . Movant has alleged that

good cause for granting the Amended Motion exists, and that the Debtosr, counsel for the

Debtors, the Chapter 7 Trustee and all other necessary parties were served with the Motion and

with notice of the hearing date of the Motion. No party filed a response or otherwise appeared in

opposition to the Motion, or all responses have been withdrawn. For these reasons, it is

appropriate to grant the relief requested.




 19-60178-rk       Doc 31    FILED 05/09/19        ENTERED 05/09/19 14:17:41        Page 1 of 2
       IT IS, THEREFORE ORDERED that the Amended Motion is granted. The automatic

stay imposed by §362 of the Bankruptcy Code is terminated with respect to Movant, its

successors and assigns.

                                             ###

SUBMITTED BY:

/s/ Jon J. Lieberman
Jon J. Lieberman (0058394)
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant

COPIES TO:
       Pauline R. Aydin Shuler, Debtor's Attorney
       paydinlegal@hotmail.com

       Anthony J. DeGirolamo, Trustee - Canton
       ajdlaw@sbcglobal.net

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

       Jon J. Lieberman
       bankruptcy@sottileandbarile.com

And by regular U.S. Mail, postage pre-paid on:

       Timothy C. Hawk, Jr., Debtor
       1724 E. Broad Street
       Louisville, OH 44641

       Rachel D. Hawk, Debtor
       1724 E. Broad Street
       Louisville, OH 44641




19-60178-rk      Doc 31    FILED 05/09/19        ENTERED 05/09/19 14:17:41       Page 2 of 2
